Citation Nr: 0616519	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  01-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right leg varicose 
veins, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for left leg varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for bilateral varicose veins of the lower 
extremities was initially granted in August 1947, and 
evaluated as noncompensable.  By the aforementioned rating 
action in June 2000, separate ratings were established for 
the right and left lower extremities.  The evaluation for the 
right leg was increased to 10 percent, while the evaluation 
for the left leg remained noncompensable.  In a June 2002 
rating decision, the RO increased the rating for varicose 
veins of the right leg to 20 percent, effective from January 
10, 2000.  

In August 2003, after undertaking development pursuant to now 
invalidated 38 C.F.R. § 19.9(a)(2) (2002), the Board remanded 
the appeal for further evidentiary development.  

In September 2005, the Board granted the veteran's motion to 
advance this case on the docket due to his advanced age. 38 
C.F.R. § 20.900(c) (2005).

In October 2005, the Board again remanded this claim for 
further evidentiary development.  

The issue of entitlement to a compensable rating for left leg 
varicose veins is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's right leg varicose veins are not manifested by 
persistent edema and stasis pigmentation, or eczema or 
ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right leg varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10,  4.104, Diagnostic Code 7120 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2004, amongst 
other documents considered by the Board, generally fulfills 
the provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice addressing the type of evidence necessary 
to establish an effective date for the disabilities for which 
service connection was claimed.  The claims were 
readjudicated in a February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date for an 
increased evaluation for varicose veins of the right leg is 
harmless because the claim is denied, and any questions 
pertaining to an effective date are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the varicose 
veins of the right lower extremity, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 
 
In January 2000, the veteran was admitted to the Samaritan 
Medical Center with a history of increased right lower 
extremity swelling.  He was diagnosed with deep venous 
thrombosis from the right superficial femoral vein to the 
popliteal vein.  He was placed on an anticoagulant.  

At a May 2000 VA examination, the examiner noted that in 
1945, the veteran was diagnosed with bilateral varicose veins 
of the lower extremities.  He underwent right leg vein 
ligation which offered short term relief.  He reported always 
having problems with ankle edema, pain and cramping in the 
right thigh and calf.  He gained temporary relief with 
periodic elevation of the extremities.  In January 2000 he 
was hospitalized with deep vein thrombosis (DVT).  He 
complained of aching, fatigue, and cramping after prolonged 
standing and walking.  Since the DVT, he experienced a degree 
of dependent edema of the right ankle.  Physical examination 
revealed very few bulging veins on the right leg.  There were 
numerous small spider vessels around the ankle. The right 
foot appeared red when lying down, and the foot was cool to 
the touch.  There was no visible hair growth, and the 
toenails were light brown, cracked, and thick.  When standing 
the foot took on a bluish red color.  The diagnoses were 
varicose veins, bilateral extremities; and, status post right 
leg DVT.

A private radiology report in August 2000 noted a history of 
DVT and an erythematous and tender right lower extremity.  
Partial thrombus was noted within the popliteal vein and 
distal femoral vein although the vein was not completely 
occluded.  No total occlusion was noted.  

VA treatment records for 2001 show that the veteran in June 
2001 complained of increased discomfort and new onset 
swelling of the right leg.  An ultrasound found a non-
occlusive thrombus in the popliteal vein, possibly old.  
 
In December 2001, the veteran was hospitalized for treatment 
of recurrent right lower extremity DVT.

At a March 2002 VA examination, the veteran reported that 
since undergoing saphenous vein ligation and stripping of the 
right leg in service, he has had recurrent swelling 
particularly in the calf of the right leg with pain.  He has 
undergone multiple examinations.  Two years ago he had a clot 
in the right lower leg and was treated with Coumadin.  After 
discontinuing Coumadin the leg again swelled and he was 
placed on Coumadin indefinitely.  In the past week he 
experienced pain in the toes of his right foot as well as in 
the metatarsal phalangeal joint area.  He had great 
difficulty walking because of this pain which at times was 
severe.  A physical examination revealed varicose veins of 
the right lower medial thigh extended about halfway up the 
thigh and likewise of the posterior thigh.  These measured 
approximately one centimeter in diameter.  On the right calf 
was a large varicosity of the inner aspect of the lower leg 
extending from the knee to the lower calf which was quite 
tortuous.  There was discoloration of the skin on the right 
leg from just below the calf down to include the ankle.  
There as 2+ pitting edema of the right lower leg to the lower 
calf.  There was some tenderness on palpation of the right 
lower leg as well.  The impression was bilateral varicose 
veins "with what sounds like recurrent phlebitis in the 
right leg with thrombosis."
 
Treatment records from 2003 to 2004 from Dr. James Callahan 
detail treatment for non service connected thrombophlebitis 
and thrombocytosis.
 
A VA medical opinion in June 2004, noted the right vein 
ligation and stripping of varicose veins of the right leg in 
service in 1945.  Then, 55 years later, he presented with DVT 
of the right leg.  It was noted that the veteran had 
thrombocytosis.  The examiner opined that:

Based on the elapsed time between the two problems I think it 
is quite unlikely that the deep vein thrombosis is related to 
the varicose veins.  I think that it is much more likely that 
the deep vein thrombosis is related to the thrombocytosis for 
which he is being treated.

A VA examiner in November 2005 reviewed the veteran's claims 
file noting that he had been the veteran's treating physician 
for at least 13 years.  He noted his review was in response 
to a remand request to determine whether the pitting edema 
and the skin discoloration in the right lower leg noted on 
previous examinations were, in part or in whole, due to the 
service connected varicose veins.  He opined that the 
discoloration of the skin of the right lower leg was 
consistent with stasis dermatitis related to varicose veins.  
The swelling and edema were related to secondary effects of 
DVT of the veins of the leg.

The RO evaluated the veteran's right leg varicose vein 
disorder as 20 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  That code provides for a 20 percent 
rating for varicose veins with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 40 percent evaluation is 
warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  38 C.F.R. § 
4.104, Diagnostic Code 7120.

The evidence of record shows that the veteran has right leg 
discoloration of the skin which is due to his varicose 
veins.  However, the swelling and edema was as a result of 
DVT which is not related to his varicose veins and is not 
service connected.  The Board consequently finds that the 
veteran does not suffer from the persistent edema required 
for an increased rating.  

In short, the evidence shows that the veteran's right leg 
edema is not persistent, and is secondary to the non service 
connected DVT.  The veteran does have stasis pigmentation but 
he is not shown to have any associated persistent eczema, and 
his discomfort is reportedly relieved by elevation of 
extremity.  In the absence of evidence showing these 
findings, there is no basis for assignment of an evaluation 
in excess of 20 percent for varicose veins of the right leg.  
As the preponderance of the evidence is against the claim, 
the claim for an increased rating is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased disability rating for varicose 
veins of the right leg is denied.


REMAND

It is contended that the veteran experiences increased 
symptomatology due to his varicose veins of the left leg that 
warrants a compensable rating.  It is requested that the 
veteran be afforded the benefit of the doubt.

The record shows that he was last afforded a VA arteries and 
vein examination for the left leg in March 2002. At that VA 
examination the veteran apparently reported varicosities in 
the left leg which did not cause any problems.  Examination 
revealed varicosities on the left side and calf posteriorly.  

Treatment summary records on file show that the veteran has 
since been receiving additional treatment through the VAMC 
and the Samaritan Medical Center as late as June 2004. 

Given the fact that he has not been examined by VA in more 
than four years, as well as the presence of treatment 
summaries suggesting continued treatment and possible 
development of additional symptoms since 2002, an additional 
VA examination is warranted. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a veteran was entitled to 
a new examination after a two year period between the last VA 
examination and the contention that his disability had 
increased in severity).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran and 
request that he identify any additional 
treatment he has received for left leg 
varicose veins since March 2002.  
Thereafter, the RO should, with the 
assistance of the appellant as needed, 
attempt to obtain copies of any and all 
such treatment. This includes attempting 
to secure any identified private 
treatment records, as well as any VA 
treatment records, not already in the 
file. To the extent that any attempt to 
obtain records is unsuccessful, the 
claims folder should document all efforts 
undertaken to secure the evidence and how 
the provisions of 38 U.S.C.A. § 5103A 
were complied with. The appellant and his 
representative should also be informed of 
the negative results, and offered an 
opportunity to respond. 38 C.F.R. § 
3.159.

2. Then, the RO should schedule the 
veteran for a VA veins and arteries 
examination.  The claim folder and a copy 
of this remand are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings are to be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating 
varicose veins, the examiner should 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any left leg 
disability. 

In providing the above opinion, the 
examiner must distinguish all adverse 
symptomatology caused by the service 
connected varicose veins of the left leg 
from that caused by any other nonservice 
connected disorders, if possible.  The 
examiner must specifically cite the 
disorder responsible for any left leg 
pitting edema or skin discoloration.  If 
it is not possible to distinguish what 
symptoms are caused by varicose veins 
from those symptoms that are caused by 
nonservice connected disorders, the 
examiner must so state. The examiner must 
also explain why further clarification is 
not possible. A complete rationale for 
any opinion offered must be provided.

3. Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full. The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once. 
The RO should then undertake any other 
action required to comply with the notice 
and duty-to-assist requirements of 38 
U.S.C.A. § 5103(a). 

4.  Then, the RO should readjudicate the 
issue on appeal and enter a rating 
decision.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the case should be returned 
to the Board, following completion of the 
usual appellate procedures.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


